People v Boone (2015 NY Slip Op 06674)





People v Boone


2015 NY Slip Op 06674


Decided on August 26, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
RUTH C. BALKIN
SHERI S. ROMAN, JJ.


2004-06850
 (Ind. No. 951/01)

[*1]The People of the State of New York, respondent, 
vThomas Boone, appellant.


Thomas Boone, Stormville, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnette Traill, Sharon Y. Brodt, and Ushir Pandit of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 17, 2011 (People v Boone, 84 AD3d 1108), affirming a judgment of the Supreme Court, Queens County, rendered July 26, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., DILLON, BALKIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court